Cite as 2014 Ark. App. 608

                 ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CR-14-420



                                               Opinion Delivered   November 5, 2014

 A.D.                                   APPEAL FROM THE BENTON
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. J-2013-624-D]
 V.
                                               HONORABLE THOMAS E. SMITH,
 STATE OF ARKANSAS                             JUDGE
                                APPELLEE
                                               SUPPLEMENTAL ADDENDUM
                                               ORDERED


                          BRANDON J. HARRISON, Judge

        Fifteen-year-old A.D. appeals the Benton County Circuit Court’s order that

adjudicated him delinquent. On appeal, he argues that the evidence was insufficient to

support the court’s ruling. We are unable to address A.D.’s argument at this time and

order supplementation of the addendum.

        In an amended delinquency petition filed 22 January 2014, A.D. was charged as an

accomplice to theft of property, a Class A misdemeanor. The State alleged that A.D.

aided two other juveniles in shoplifting from Gordman’s. At the adjudication hearing, a

DVD of the store surveillance footage from the day of the alleged theft was introduced as

a stipulated exhibit. The court viewed and relied in part on this store surveillance footage

in adjudicating A.D. delinquent.

        In A.D.’s appellate brief, stipulated exhibit #1, which was the DVD of the store

surveillance, is listed in the addendum’s table of contents but not included in the
                                Cite as 2014 Ark. App. 608


addendum. Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2013) requires the addendum

to include all items that are essential for the appellate court to understand the case and to

decide the issues on appeal, including exhibits such as CDs and DVDs. Therefore, we

order A.D. to file a supplemental addendum within seven calendar days from the date of

our opinion. See Ark. Sup. Ct. R. 4-2(b)(4).

       Supplemental addendum ordered.

       WALMSLEY and GRUBER, JJ., agree.

       Flinn Law Firm, P.A., by: Jennifer Williams Flinn, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.